OPINION OF THE COURT
Per Curiam.
Respondent, Arthur R. Scott, Jr., was admitted to the practice of law in the State of New York by the First Judicial *68Department on October 10, 1973. Respondent is a former Housing Court Judge who was assigned to Manhattan.
On February 20, 1996, respondent, pleaded guilty to grand larceny by extortion in the second degree (Penal Law § 155.40 [2] [c]), bribe receiving in the third degree (Penal Law § 200.10), and scheme to defraud in the first degree (Penal Law § 190.65 [1]). As these crimes are all felonies under the laws of the State of New York and within the meaning of Judiciary Law § 90 (4) (e), respondent automatically ceased to be an attorney by operation of law upon entry of his guilty plea (Matter of Kourland, 172 AD2d 77, 79).
Accordingly, the petition is granted and respondents name shall be stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Sullivan, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ., concur.
Petition granted, and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York forthwith.